Citation Nr: 1237056	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  07-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from June 1990 to October 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for fibromyalgia.  

The Veteran was scheduled to appear at a videoconference hearing in August 2009, but did not appear for the hearing.  The issue of service connection for fibromyalgia was previously remanded by the Board in December 2009, June 2010, and September 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

After review of the record, the Board finds that the case must once again be remanded prior to appellate consideration.  The December 2009, June 2010 and September 2011 remands requested that specific medical opinions be rendered.  All the medical opinions specified that a complete rationale be provided for all conclusions reached.  The most recent remand required medical opinions regarding whether the Veteran currently manifested the disability at issue, fibromyalgia.  This question was adequately answered in a June 2010 VA examination, with the rationale being provided in a February 2012 addendum.  

The second part of the remand order required that, if the Veteran currently had fibromyalgia, then an opinion should be rendered regarding whether it is at least as likely as not that the fibromyalgia is related to active duty.  While the examiner adequately answered the question, no rationale for this opinion was provided.  Although a rationale was given in the March 2012 supplemental statement of the case (SSOC) furnished to the Veteran and his representative, it appears that this rationale was extrapolated from the examination report and was not specifically stated by the examiner.  This is not permissible.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA personnel may not rely on their own medical judgment in making determinations).  As such, the case must, once again, be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the issue of service connection for fibromyalgia is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran's claims folder to be returned to the VA examiner who conducted the June 2010 VA examination.  The VA examiner should be requested to provide a complete rationale for the opinion rendered - that it was less likely than not that fibromyalgia was related to service.  

If, and only if, the examiner is not available, the RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the etiology of fibromyalgia.  The relevant documents in the claims file should be made available for review.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should be asked to provide an opinion as to is it at least as likely as not (i.e., a 50 percent or greater probability) that diagnosed fibromyalgia is related to active service or any incident of such service?

A complete rationale for the opinion should be provided

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  If an examination is necessary, the Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


